Title: To Thomas Jefferson from James Madison, 5 March 1822
From: Madison, James
To: Jefferson, Thomas


                        Dear Sir
                        
                            
                            Mar. 5. 1822
                        
                    This is the first mail since I recd yours of the 25 Ult: which did not come to hand in time for an earlier answer; having lain a day or two at Or: Ct House.Regarding the New Socy for the benefit of the Indians, as limited to their civilization an object laudable in itself; and taking for granted, perhaps too hastily, that the plan had not been formed & published without the sanction of the most respectable names on the spot; finding moreover that no act of Incorporation from the Govt was contemplated, I thought it not amiss to give the inclosed answer to Mr Morse. In its principle the association, tho’ a great amplification, is analogous to that of the academy of Languages & Bellesletters.The project appears to me to be rather ostentatious than dangerous. Those embraced by it are too numerous too heterogenous and too much dispersed to concentrate their views in any covert or illicit object; nor is the immediate object a sufficient cement to hold them long together for active purposes. The Clergy who may prove a great majority of the whole, and might be most naturally distrusted are themselves made up of such repulsive sects, that they are not likely to form a noxious confederacy, especially with ecclesiastical views.On a closer attention than I had given to the matter before I recd your letter I perceive that the organization of the Board of Directors is a just subject of animadversion. The powers vested in it may devolve on too few to be charged with the collection & application of the funds. As the proceedings however will be at the seat of Govt and under the eye of so many of every description of observers there will be no little controul agst abuses. It is pretty remarkable that Docr Morse and one of his men have maybe ⅔ of a majority of a Board. This person has I believe lately returned from some Agency under the Govt along with Govr Cass, among the Northern Tribes of Indians; which makes it the more probable that his present plans are in accord with the ideas of the War Department at least.Had I not written my answer, I should be led by my present view of the subject to suspend it till more should be known of this project, and particularly how far the high characters named,  on the spot or elsewhere had embarked in it.I find by a Gazette just recd that a member of the Senate here denounced the project in very harsh terms. He is from a State however not distant from the Indians, and may have opinions & feelings on topics relating to them not common to the members of the Body.always & affey yours
                        James Madison